       Case 1:20-cr-00198-WMR Document 13 Filed 06/08/20 Page 1 ofFILED
                                                                    3 IN CHAMBERS
                                                                         U.S.D.C ATLANTA
                                                                         Jun 08 2020
                                                                   Date: __________________________

                 IN THE UNITED STATES DISTRICT COURT JAMES N. HATTEN, Clerk
                FOR THE NORTHERN DISTRICT OF GEORGIA     s/James Jarvis
                                                     By: ____________________________
                          ATLANTA DIVISION                     Deputy Clerk



   U NITED S TATES OF A MERICA
                                            Criminal Information
           v.
                                            No. 1:20-CR-198
   S ANTWON A NTONIO D AVIS



THE UNITED STATES ATTORNEY CHARGES THAT:


   1. On or about March 22, 2020, in the Northern District of Georgia, the

defendant, SANTWON ANTONIO DAVIS, devised and intended to devise a scheme

and artifice to defraud, and to obtain money by means of materially false and

fraudulent pretenses, representations, and promises, and by the omission of

material facts, knowing and having reason to know that said pretenses,

representations, and promises were false and fraudulent when made and caused

to be made and that said omissions were and would be material.

                            The Scheme to Defraud

   2. At all times material to this information, the defendant was employed by a

national company and worked in its facility located in the Northern District of

Georgia.

   3. The objective of the scheme was for the defendant to obtain funds from the

company.

   4. To accomplish the unlawful objective of the scheme, the defendant

submitted a false and fraudulent claim for benefits to the company.
        Case 1:20-cr-00198-WMR Document 13 Filed 06/08/20 Page 2 of 3




   5. It was part of the scheme that in March 2020, the defendant fraudulently

claimed that he had contracted COVID-19. In reliance on the defendant’s false

and fraudulent representations and in an attempt to protect its employees and

the public from the serious public health crisis, the company closed its facility on

March 23, 2020, and paid four employees who were required to quarantine

themselves because they had been in close contact with the defendant.

                             Execution of the Scheme

   6. On or about March 22, 2020, in the Northern District of Georgia, for the

purpose of executing and attempting to execute the scheme and artifice

described above, the defendant, SANTWON ANTONIO DAVIS, did, with the intent

to defraud, deliver and cause to be transmitted by means of a wire

communication in interstate and foreign commerce, certain signs, signals, and

sounds, that is an interstate wire in the form of an email from the defendant to

the company’s Plant Manager, with an attached image of a “work/school excuse

letter,” in violation of Title 18, United States Code, Section 1343.

                                Forfeiture Provision

   7. As a result of committing the wire fraud offense alleged in this Information,

in violation of Title 18, United States Code, Section 1343, the defendant,

SANTWON ANTONIO DAVIS, shall forfeit to the United States all property, real and

personal, which constitutes or is derived from proceeds traceable to such offense,

pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28,

United States Code, Section 2461(c).



                                          2
        Case 1:20-cr-00198-WMR Document 13 Filed 06/08/20 Page 3 of 3




   8. If, as a result of any act or omission of defendant DAVIS, property subject to

forfeiture

          a. cannot be located upon the exercise of due diligence;

          b. has been transferred to, sold to, or deposited with, a third party;

          c. has been placed beyond the jurisdiction of the court;

          d. has been substantially diminished in value; or

          e. has been commingled with other property, which cannot be divided

             without difficulty,

the United States intends, pursuant to Title 21, United States Code, Section

853(p), as incorporated by Title 18, United States Code, Section 982(b), to seek

forfeiture of other property of the defendant up to the value of the forfeitable

property described above.


B YUNG J. P AK
  United States Attorney




S ARAH E. K LAPMAN
  Assistant United States Attorney
Georgia Bar No. 437221
600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303
404-581-6000; Fax: 404-581-6181




                                          3
